Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuífner, J.), rendered November 9, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. An eyewitness, who knew the defendant for at least one year after seeing him in the neighborhood and speaking to him on the basketball court, testified that the defendant was only 25 feet from him at the time of the commission of the crime and that *521the street where it occurred was well lit (see, People v Jordan, 181 AD2d 745).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s imposition of the maximum sentence of 25 years to life imprisonment for the murder conviction was not excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80, 82). Miller, J. P., Copertino, Krausman and Florio, JJ., concur.